Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 13, 2017

The Court of Appeals hereby passes the following order:

A17A1407. SHERYL L. SMITH v. DLJ MORTGAGE CAPITAL, INC.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court entered judgment in favor of DLJ Mortgage Capital, Inc., Sheryl L.
Smith appealed to the superior court. The superior court issued a writ of possession
on January 27, 2017. Thereafter, Smith filed in the superior court a “Notice of
Discretionary Appeal,” then an “Amended Notice of Appeal.” The instant appeal
ensued, but we lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003) (punctuation
and citation omitted); see also OCGA §§ 5-6-35 (a) (1), (d). Smith’s failure to
comply with the discretionary appeal procedure deprives us of jurisdiction over this
appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                          04/13/2017
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                         , Clerk.